Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2. Claims 1-4, 6, 8, 17 are  objected to because of the following informalities:
Claim 1, line 2-3, “ the main line strands” should be – the at least two main line strands—
Claim 2, line 4, “the main line strands” should be –the at least two main line strands--
Claim 3, line 4, “ a line section of at least one of the main line strands” should be – a line section of at least one of the at least two main line strands—
Claim 4, line 4, “the main line strands” should be –the at least two main line strands--
Claim 6, line 4, “the main line strands” should be –the at least two main line strands--
Claim 8, line 4, “the main line strands” should be –the at least two main line strands--
Claim 17, line 2, line 4, “the main line strands” should be –the at least two main line strands--
Appropriate correction is required.


Claim Rejections - 35 USC § 112	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim 1 recites the limitation “ the communication device emits switching commands for at least one of the switches on a first main line strand and on a second main line strand” render the claim vague and indefinite. The term “the switches” are lack of antecedent basis. It is unclear whether  or not the switches are  intended to refer to any of the first switch, the second switch and the third switches or different switches. In additional, it is unclear about the term “ the switches on a first main line strand and on a second main line strand .” Does it mean “ first switches on a first main line strand and second switches on a second main line strand?” or Does it mean “ each of switches (have to be on) both a first main strand and a second main line strand?”  Based on applicant’s specification Fig. 1 or Fig. 3, switching network 14s are either on the first main line strands or on the second main line strands. And switches are inside of each switching network 14. as shown in Fig. 2. Therefore, the switches inside switching network 14s can only to be either on the first main line strand or the second main line strand, because the switching network 14s are either on the first main line strand or the second main line strand.
 For examination purpose, the term “ the switches on a first main line strand and on a second main line strand” has been interpreted as “first switches on a first main line strand and second switches on a second main line strand.”
Claims 2–11, 13–19 are rejected for the same reason because they depend on claim 1.
Claim 3 recites the limitation “ a line section of at least one of the main line strands is connected to the first main line strand terminal and the second main line strand terminal, respectively,” which renders the claim vague and indefinite. It is unclear how could a line section connected to the first main line strand terminal and the second main line strand terminal because Fig. 1 of Specification shows only a line section only connects to one strand terminal. 



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4. Claims 1-4, 11, 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Schmid ( DE 102012207624A1)  in view of Kazumi  (JP2004306848A)
With regard to claim 1, Schmid teaches a motor vehicle electrical system comprising: at least two main line strands  ( e.g., one line strand (512, 514, 516), the second line strand( 524, 522, 520), Fig. 6) arranged electrically parallel to one another ( see the two strands are parallel, Fig. 6), the main line strands being electrically short-circuited with one another in two regions (e.g., 526, 518, Fig. 6) separated from one another and each having a connection for one of at least two on-board power supplies ( e.g., 528, 530, Fig. 6),
at least one motor vehicle electrical system switching network ( 546, Fig. 6, which is a switch/separating device [0167] of the translation)being arranged in the at least two main line strands interrupting the respective main line strand ( e.g., one line strand (512, 514, 516)), the motor vehicle electrical system switching network ( e.g., 546, Fig. 6, 546 is a separating monitor 
a first switch ( e.g., S1a, Fig. 1) is disposed between a first main line strand terminal ( e.g., A1a, Fig. 1) and a common node ( e.g., N1a, Fig. 1),
a second switch ( e.g., S2a, Fig. 1) is disposed between a second main line strand terminal  ( e.g.,  A2a, Fig. 1) and the common node ( e.g., N1a, Fig. 1), and
a third switch ( e.g., S3a, Fig. 1) is arranged between the common node ( e.g., A3a, Fig. 1) and at least one load terminal ( e.g., V1, Fig. 1),
wherein the at least two main line strands are coupled to a communication device( e.g., SE, Fig. 6) ( see SE coupled to the main line strands through sensing line such as 551,564, Fig. 6), wherein the communication device emits switching commands for at least one of the switches ( see SE in Fig. 6 at least control switches insides the switching/separating device 532, 534, 536, 546 through 550a on the first main strand, further see [0167] a central monitoring SE can control separation device 532-546, which means the central device can control switches on both the first main line strand and the second main line strand)  on a first main line strand ( switches insides the 532, 534, 536, 546, Fig. 6) and on a second main line strands ( switches insides the 538, 540, 542, 544, Fig. 6), such that the motor vehicle electrical system switching networks ( 550a, 550 b, Fig. 6)  are controlled .
Schmid does not teach the motor vehicle electrical switching network are controlled via power line communication.
However, Kazumi teaches the motor vehicle electrical switching network are controlled via power line communication ( see [0043]. The power supply multiplexing method is a method of transmitting a signal without a dedicated communication line by superimposing communication on a power supply line).

With regard to claim 2, the combination of Schmid  and Kazumi teaches all the limitations of claim 1, Schmid further teaches wherein at least one of the main line strands is formed from at least three line sections ( e.g., 512, 514, 516, Fig. 6) , at least one of the line sections ( e.g., 512, Fig. 6) being arranged between two motor vehicle electrical system switching networks ( e.g., 546, 532, Fig. 6)
With regard to claim 3, the combination of Schmid and Kazumi teaches all the limitations of claim 1, Schmid further teaches, Wherein a line section ( e.g., 512, Fig. 6) of at least one of the main line strands is connected to a first main line strand terminal and the second main line strain terminal ( e.g., 512 connects to one  terminal of 546, Fig. 6), respectively.
With regard to claim 4, the combination of Schmid and Kazumi teaches all the limitations of claim 1, Schmid further teaches wherein the main line strands ( e.g., one line strand (512, 514, 516), the second line strand( 524, 522, 520), Fig. 6) are short-circuited with one another in the region ( e.g., 526, 518, at the distal ends of line strand Fig. 6) of their respective distal ends.
With regard to claim 11, the combination of Schmid and Kazumi teaches all the limitations of claim 1, Schmid further teaches  Wherein at least one of the vehicle electrical system switching networks has a current sensor and/or a voltage sensor ( see [0166] voltage 
With regard to claim 13, the combination of Schmid and Kazumi teaches all the limitations of claim 1, Schmid further teaches wherein the one of the at least two on-board power supply systems is formed as an energy storage ( e.g., 528, Fig. 6), a battery, an accumulator a DC/DC converter or a generator.
With regard to claim 14, the combination of Schmid and Kazumi teaches all the limitations of claim 1, Schmid further teaches a load ( e.g., V1, Fig. 1) is connected to the at least one load terminal ( e.g., A3a, Fig. 1) via a single power cable ( see line connected from A3a to V1, Fig. 1. Also see [0002] cable are used for connection) 
With regard to claim 15 , the combination of Schmid and Kazumi teaches all the limitations of claim 1, Schmid further teaches at least two on-board power supplies ( e.g., 528, 530, Fig. 6) and one load ( e.g., 590, Fig. 6).
With regard to claim 16, the combination of Schmid and Kazumi teaches all the limitations of claim 4, Schmid further teaches wherein the main line strands( one line strand (512, 514, 516), the second line strand( 524, 522, 520), Fig. 6) are directly connected with one another in the region of the short-circuit ( e.g., 526, 518, Fig. 6).

5. Claim 5 is  rejected under 35 U.S.C. 103 as being unpatentable over Schmid ( DE 102012207624A1) and  Kazumi  (JP2004306848A) in further view of VORMWALD (WO 2007/079878 A1).
With regard to claim 5, the combination of Schmid and Kazumi teaches all the limitations of claim 1, but not at least one motor vehicle electrical system switching network has at least one fourth switch between a cross-line strand connection and the common node.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of claim 1, to configure at least one motor vehicle electrical system switching network has at least one fourth switch between a cross-line strand connection and the common node, as taught by  Vormwald , in order to control the connection between the two main line strands, implement power distribution as required by the user, and allow the share power between two main strands when needed and improve the power operation efficiency.

6. Claims 6-8, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Schmid ( DE 102012207624A1) and  Kazumi  (JP2004306848A) in further view of Matsumaru ( US5818673A).
With regard to claim 6, the combination of Schmid and Kazumi teaches all the limitations of claim 1, but not the main line strands are connected to one another via at least one cross-line strand.
However, Matsumaru teaches the main line strands are connected to one another via at least one cross-line strand ( e.g., 55 between 51 and 50, Fig. 1A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of claim 1, to configure the main line strands to be connected to one another via at least one cross-line strand, as taught by Matsumaru, in order to further distribute power to different components, improve the efficiency 
With regard to claim 7, the combination of Schmid and Kazumi teaches all the limitation of claim 1, but not a cross-line strand is connected to a cross-line strand terminal.
However, Matsumaru teaches a cross-line strand ( e.g., 55 between 51 and 50, Fig. 1A) is connected to a cross-line strand terminal ( terminal of 50 connected to 55, Fig. 1A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of claim 1, to configure a cross-line strand to be connected to a cross-line strand terminal, as taught by Matsumaru, in order to further distribute power to different components, improve the efficiency of the power distribution, and reduce the distance of power distribution and reduce the loss in the power distribution.
With regard to claim 8, the combination of Schmid and Kazumi teaches all the limitations of claim 1, Schmid further teaches  the main line strands form, at least in parts, a meshed distribution network ( see Fig. 6).
Schmid does not teach the main line strands form and the cross-line strands, at least in parts, a meshed distribution network
However, Matsumaru teaches the main line strands form ( e.g., 55 between 49, 51, 53 and 55 between 48, 50, 52, Fig. 1A) and the cross-line strands ( e.g., 55 between 48, 49; 55 between 51 and 50;55 between 52 and 53, Fig.1A), at least in parts, a meshed distribution network ( see mesh network formed by 55 between the electric connection box 49-53).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of claim 1, to configure the main line strands form and the cross-line strands, at least in parts,  to be a meshed distribution network, as taught by Matsumaru, in order to further distribute power to different components, 
 With regard to claim 17, the combination of Schmid, Kazumi and Matsumaru teaches all the limitations of claim 8, and Matsumaru further teaches the main line strands and the cross-line strands form a fully meshed distribution network ( Fig. 1A shows a fully meshed network, mesh network formed by 55 between the electric connection box 49-53, which is similar to the fully meshed network in Fig. 3 of applicant’s specification ).

7. Claims 9, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Schmid ( DE 102012207624A1) and  Kazumi  (JP2004306848A) in further view of FENICHIU (WO 2013/011449 A2)
With regard to claim 9, the combination of Schmid and Kazumi teaches all the limitations of claim 1, Schmid further teaches at least one of the line sections and/or at least one of the cross-line strands is formed as a cable [0002] cable).
Schmid does not teach at least one of the line sections and/or at least one of the cross-line strands is formed as a flat cable.
However, FENICHIU teaches at least one of the line sections and/or at least one of the cross-line strands is formed as a flat cable ( page 17, last 7 line, page 18, line 1-4, power strip made of aluminum flat cable).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of claim 1, to configure at least one of the line sections and/or at least one of the cross-line strands to be formed as a flat cable, as taught by  FENICHIU , because the flat cable is easy to be integrated with other component and it is cheap and therefore reduce the cost of system.
With regard to claim 18, the combination of Schmid , Kazumi and Fenichiu teaches all the limitations of claim 9, and Fenichiu further teaches the flat cable is made of a solid material( page 17, last 7 line, page 18, line 1-4, power strip made of aluminum flat cable).
With regard to claim 19, the combination of Schmid , Kazumi and Fenichiu teaches all the limitations of claim 18, and Fenichiu further teaches wherein the flat cable is made from a copper material or an aluminum material( page 17, last 7 line, page 18, line 1-4, power strip made of aluminum flat cable).

8. Claim 10 is  rejected under 35 U.S.C. 103 as being unpatentable over Schmid ( DE 102012207624A1) and  Kazumi  (JP2004306848A) in further view of Hernekamp (DE19916452A1).
With regard to claim 10, the combination of Schmid and Kazumi teaches all the limitations of claim 1, but not  the first switch, the second switch, and the third switch are individually controllable.
However, Hernekamp teaches  the first switch ( e.g., 3 connected to the 6, Fig. 1), the second switch ( 3 connected to 7, Fig. 1), and the third switch ( 3 connected to 5, Fig. 1) are individually controllable ( see each  of 3s is individually controlled by 4, Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of claim 1, to configure the first switch, the second switch, and the third switch to be individually controllable, as taught by Hernekamp  , in order to improve the flexibility of controlling each switch, satisfy the user’s requirement, enhance convenience and improved safety. 

				Response to Argument
9.   	Applicant's arguments filed 4/28/2021 have been fully considered but they are

The applicant argues the amended claim 1 clarifies the communication device is connected to switches on both the first main line strand and the second main line strand to provide redundant communication, which are supported by [0042] of the published application. The applicant further argues that  the prior art Schmidt or Kazumi does not teach the newly amended limitation “ the communication device emits switching commands for at least one of the switches on a first main line strand and on a second main line strand.
The Examiner disagrees.
The Applicant argues that the prior art should teach ” the communication device is connected to switches on both the first main line strand and the second main line strand, ”  however it is not the claimed language. The limitation recited in the claim is” the communication device emits switching commands for at least one of the switches on a first main line strand and on a second main line strand.” ( emphasis added). This limitation only requires the communication device emits switching commands for one switch, and the switch is among the switches on a first main line strand and on a second main line strand. Based on 112(b) rejection, “the switches on a first main line strand and on a second main line strand” is interpreted as “first switches on a first main line strand and second switches on a second main line strand.” Schmid teaches this limitation because Schmid discloses a communication device SE controls switches insides switch/separating devices 546, 532,534, 536 on first main line strand. Since 546, 532, 534, 536 on the first main strand, the switches insides the 546, 532, 534, 536 are also on the first main line strand. For compact prosecution purpose, the Examiner reminds the Applicant that Schmid also  teaches  a central monitoring device that monitor switches of the switching/separating devices 546, 532, 534, 536 on the first main line strand  and switches of the switching/separating devices 538, 540, 542, 544 on the second main line strand because para 167 of Schmid discloses that “ In the electrical system 510 Monitoring can be neighborhood-related through the separation devices 532 to 546 be carried out on the hand a central monitoring in the control unit SE can be performed.”
	Since the Applicant's argument with respect to claim 1 is  not persuasive, the rejection of claims depending from claim 1  are therefore maintained.

Conclusion
10. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Tanaka (US 20110018441) teaches about a vehicle mount load controller with multiple switches and multiple power strands.
	Betscher (US 20160160828) teaches a motor vehicle electrical system comprising a first switch element arranged between a generator-battery line and a starter-battery line of a vehicle electrical system.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
        /PINPING SUN/Primary Examiner, Art Unit 2836